Title: The Commissioners to Sartine, 14 May 1778
From: First Joint Commission at Paris,Adams, John
To: Sartine, Antoine Raymond Jean Gualbert Gabriel de


     Passy, 14 May 1778.
     printed:JA, Diary and AutobiographyDiary and Autobiography of John Adams, ed. L. H. Butterfield and others, Cambridge, 1961; 4 vols., 4:99–100. The Commissioners requested that they be given permission to confine on French soil the prisoners taken by American vessels in order to permit their exchange for American prisoners held in England, a question of particular urgency because of John Paul Jones’ arrival at Brest with nearly two hundred prisoners (Jones to the Commissioners, 9 May, above). Rejecting the prevailing opinion that English prisoners could not be held in France, which was not yet at war with England, the Commissioners supported their argument with a quotation from René Josué Valin, Traité des prises, ou principes de lajurisprudence françoise concernant les prises qui se font sur mer..., La Rochelle, 1763, p. 129, sect. 30. This passage, in French in JA’s Letter-book copy (Lb/JA/4, Microfilms, Reel No. 92) and translated by him for his Autobiography, declared that it was not true that a prisoner became free as soon as he stepped onto neutral soil. In fact, although the belligerent could not retake the prisoner without the consent of the neutral power, to withhold such consent would be a violation of the laws of neutrality.
    